UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
Chambcrs of Martin Lutl\cr King chcral Building
Leda nunn Wettre & U.S. Courthouse
United States Magistrate Judge 50 W“l"“t Strcct

Newark, NJ 07101
(973) 645‘3574

January lS, 2019

To: All counsel of record

LETTER ORDER

RE: Thomas Liddell v. David Green, et al.
Civi_l Actiol_i No. 17-cv-1284l-SII)W-L W

Dear Counsel:

Plaintiff pro se, a state prisoner, brings this action for injuries he sustained on May 27,
2016 While being transported by the New Jersey Department of Corrections (“NJDOC”). See
Second Amended Complaint, ECF No. 21. Plaintiff asserts claims against the NJDOC and the
officers involved in the incident for violations of the Eighth Amendment, deliberate indifference,
negligence, and negligent supervision. See id.

Plaintiff filed the initial complaint on December 7, 2017, and has since amended the
complaint twice. See ECF Nos. l, 9, 21. On April 3, 2018, the Court entered a Pretrial
Scheduling Order requiring any requests for leave to file a motion to amend pleadings to be filed
no later than June 28, 2018 and that fact discovery Was to remain open until July 30, 2018. ECF
No. 18. At plaintiffs request, the Court issued an Order extending fact discovery to December
31, 2018 and the time to amend pleadings was extended to October 12, 2018. ECF No. 50.

Before the Court now are plaintiffs motions for default judgment against defendant David
Breen, for leave to file a third-amended complaint, and for an extension of discovery. ECF No.
27. This Letter Order Will address these in tum.

Plaintiff seeks entry of default against defendant David Breen for failing to respond to the
Second Amended Complaint. ECF No. 59. Federal Rule of Civil Procedure 55(a) allows for
entry ofdofault “[w]hen a party against whom a j udgment for affirmative relief is sought has failed
to plead or otherwise defend.” David Breen, the defendant against Whom entry of default is
sought, filed a responsive pleading to the Second r\mended Complaint on August 17, 2018. ECF
No. 44. Therel`ore, entry of default against this defendant is inappropriate and plaintiffs motion
is denied.

Plaintiff next seeks leave to tile a Third Amended Complaint to add a claim for a violation
of his Fourteenth Amendment rights under the state created danger doctrine ECF No. 62. As
stated above, the deadline to tile a motion to amend pleadings passed in this matter on October 12,
2018. As plaintiffs motion was sent to the Court on November 30, 2018, it is untimely. Federal
Rule of Civil Procedure 16 provides that the scheduling order issued by the Court “may be
modified only for good cause and with the judge’s consent." Fed. R. Civ. P. 16(b)(4). The
“good cause” requirement places a burden on the moving party to show that it exercised due
diligence in obtaining the knowledge necessary to move to amend. See Race Tircs Am., Inc. v.
Hoosier Racing Tr`re Corp., 614 F.3d 57, 84 (3d Cir. 2010). Here, plaintiff cites no good cause
to extend the deadline previously set by the Court, and plaintiffs motion for leave to amend is
denied. Plaintiff has had ample time to seek to amend his complaint and indeed has done so twice
already. He does not claim to have discovered any new facts that would justify an amendment at
this late stage of the case.

Finally, plaintiff seeks an extension of time to complete discovery and to compel
defendants to respond to written discovery. ECF No. 63. Defendants also seek an extension of
discovery, as counsel has been unable to complete written discovery at this point. ECF No. 66.
Accordingly, plaintiffs motion to extend discovery is granted and defendants shall respond to
written discovery. Fact discovery is extended in this matter for a FINAL time to March 4, 2019.
Status letters shall be provided to the Court on or before March l, 2019, which shall address the
parties’ positions on the next steps they wish to take in litigating this case (including requests for
an expert discovery schedule, requests to file dispositive motions, etc).

The Clerk of Court is directed to terminate the motions at ECF Nos. 59, 62, and 63.

SO ORDERED this 15th day of January, 2019.

s/ Lea’a Dumi Wet!re
Hon. Leda Dunn Wettre
United States Magistrate Judge

Orig: Clerk
cc: Counsel of Record

l\§l

